ORDER

PER CURIAM:
Michael Calvin appeals his conviction following a jury trial for the class C felony of stealing, section 570.030, RSMo Cum. Supp.2010, and sentence of thirteen years imprisonment. On appeal, Calvin contends that the trial court plainly erred in allowing the State to introduce evidence regarding a prior uncharged crime of stealing involving Calvin. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The conviction is affirmed. Rule 30.25(b).